Appellant bases his motion for rehearing upon bill of exception number six, insisting that we improperly disposed of it in our original opinion. In addition to the authorities there cited as sustaining our former disposition of the bill we refer to 4th Texas Jurisprudence, Sec. 207, and the many authorities cited supporting the text. The presumption prevails that the ruling of the trial court was correct. It may not have been correct in the instance under consideration, but the bill is not sufficiently full to show us why it was not proper, therefore the action of the trial court must be upheld.
The motion for rehearing is overruled.
Overruled.